UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
 NEXT CALLER INC.,                      :         17cv7298(DLC)
                          Plaintiff,    :
                 -v-                    :       OPINION AND ORDER
                                        :
 GIANNI MARTIRE,                        :
                          Defendant.    :
                                        :
----------------------------------------X

APPEARANCES

For plaintiff Next Caller Inc.:
Monica S. Asher
Michael R. Huttenlocher
McDermott, Will & Emery, LLP
340 Madison Ave.
New York, NY 10173

For defendant Gianni Martire:
Christopher A. Zampogna
Zampogna PC
1776 K St. Nw. Suite 700
Washington, DC 20006


DENISE COTE, District Judge:

     On January 28, 2019, defendant Gianni Martire filed a

motion for an indicative ruling that this Court “will, upon

remand from the Court of Appeals for the Second Circuit,” grant

the defendant’s previously-denied motion to seal “the entire

case docket and all other documents in this case.”   The motion

is denied.    The Court will not grant the defendant’s application

to seal without an order from the Court of Appeals to do so.
     Pursuant to an Order of the Part I Judge, this case was

filed under seal on September 25, 2017.   With the filing of the

complaint the plaintiff sought a temporary restraining order

(“TRO”), a domain name transfer order, and a temporary sealing

of the case and the complaint.   The Order granted the

applications and explained that the sealing of the case was

“warranted until the transfer of the Next Caller Domains” to

plaintiff “is effectuated.”   It also found that two exhibits to

a declaration submitted with the complaint contained sensitive

business information, and that public disclosure of those

documents would injure the plaintiff.   It directed the plaintiff

to submit a redacted copy of the complaint, among other things,

upon notification that the transfer of the Next Caller Domains

“has been completed.”

     The case was assigned to this Court.   An Order dated

October 3, 2017 unsealed the case, stated that previously sealed

documents would remain sealed “at this time,” and directed the

plaintiff to follow this Court’s procedures to request redaction

by October 5 of documents now filed under seal.

     Between October 4 and October 23, 2017, plaintiff submitted

redacted versions of the complaint, two declarations, and the




                                 2
TRO Memorandum of Law. 1   Plaintiff also requested that two

exhibits to the complaint be filed under seal.    An endorsement

of October 6 denied the request to redact the complaint but

granted the request to file the two exhibits under seal.       It

directed plaintiff by October 17 to provide highlighted copies

of the remaining documents to Chambers that would indicate the

material it wished to redact.    It directed plaintiff’s attention

again to the Court’s Individual Practices.    An endorsement of

October 25 approved the plaintiff’s proposed redactions.       These

redaction requests applied to the two declarations and the TRO

Memorandum of Law.

     The defendant was served in this action on September 28,

2017.    The defendant did not apply to the Court to seal this

action, to seal the complaint, or to broaden the redactions

permitted by the Court’s October 2017 rulings.

     On November 1, 2017, the parties jointly requested a stay

in favor of arbitration.    The request was granted on November 3.

     On December 13, 2017, the Court endorsed the parties’

stipulation of dismissal. That stipulation and Order stated that

“all documents filed under seal in this case are to remain under

seal.”




1 The TRO itself was publicly filed when the defendant attached
it to a letter consenting to convert the TRO into a preliminary
injunction.

                                  3
     On August 7, 2018, almost a year after this case had been

unsealed, the defendant filed a motion to seal “the entire case

docket and all other documents in this case.”    The motion cited

unspecified sensitive business information to justify its

request.   The motion did not disclose that the complaint and

other documents were never filed publicly, despite the Court’s

denial in October 2017 of the request to file the complaint

under seal, and its approval that same month of only certain

limited redactions to the other documents.    An Order of August 8

directed the Clerk of Court to unseal and docket certain orders

entered in this case.    An Order of August 9 denied the

defendant’s motion to seal the case as untimely and meritless.

It further ordered the plaintiff to comply by August 13 with the

October 6 and 25 endorsements, including by filing an unredacted

version of the complaint on the public docket of the case.

     On August 13, plaintiff filed redacted versions of the

complaint, two declarations, and the TRO Memorandum of Law.     On

August 15, the Court ordered plaintiff to comply with the

Court’s prior Orders and file an unredacted version of the

complaint forthwith.    Plaintiff filed the unredacted complaint

on August 16.

     On September 4, 2018, the defendant appealed, purportedly

from “an order dated August 9, 2018, which unsealed a closed

case which had been previously been sealed on October 3, 2018,


                                  4
and further requested that several documents and pleadings be

unsealed and denied defendants motion to permanently seal the

case filed on August 7, 2018.” 2   On December 27, the defendant

filed a motion in the Court of Appeals seeking leave to stay the

appeal and file a motion for an indicative ruling.    The Court of

Appeals granted that motion on January 2, 2019.

       On January 28, the defendant filed a two-page motion

pursuant to Fed. R. Civ. P. 62.1 seeking an indicative ruling

that the Court will, on remand, grant the relief the defendant

requested in its August 8, 2018 motion.    It reported that the

parties had reached an oral conditional settlement agreement

through a mediation conducted by the Court of Appeals on

November 8, 2018.    The motion attached a proposed order for the

court to indicate that it will “seal the aforementioned matter”

on remand.    It indicates that the plaintiff does not oppose the

requested relief.    The motion does not add any law or facts to

justify the requested relief.

       The First Amendment accords a strong presumption of public

access to pleadings and other judicial documents that “have

historically been open to the press and general public” and

“play[] a significant positive role in the functioning of the

[judicial] process.”    Bernstein v. Bernstein Litowitz Berger &




2   The grammatical errors appear in the Notice of Appeal.

                                   5
Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016); see also

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 124 (2d Cir.

2006).   The Court of Appeals has held that this presumption

applies to complaints filed in civil actions, Bernstein, 814

F.3d at 140, as well as “pretrial motions and written documents

submitted in connection with them, and docket sheets.”    Newsday

LLC v. County of Nassau, 730 F.3d 156, 164 (2d Cir. 2013)

(citation omitted).

     Once triggered, the First Amendment “requires a court to

make specific, rigorous findings before sealing [a] document or

otherwise denying public access” to the judicial record.

Bernstein, 814 F.3d at 141 (citation omitted).   “[T]he

presumptive right of access prevails unless it is overcome by

specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order is narrowly

tailored to achieve that aim.”   Newsday, 730 F.3d at 165

(citation omitted).   This is because “what offends the First

Amendment is the attempt to exclude the public without

sufficient justification, not the simple act of exclusion

itself.”   Id. (citation omitted).

     The defendant’s motion to seal the entire case triggers

First Amendment scrutiny.   Among the documents the defendant

moves to seal are the docket sheet, the complaint, the TRO,

various court orders issued in this case, the TRO Memorandum of


                                 6
Law, and redacted versions of two declarations.     The docket

sheet is the public record of the existence of this litigation.

The remaining documents are also judicial documents to which the

First Amendment’s presumptive right of access applies.     See

Bernstein, 814 F.3d at 142; Newsday, 730 F.3d at 164.

     This motion is untimely.   The case has been unsealed since

October 3, 2017.   The Orders directing the filing of judicial

documents on the public record were entered later that same

month.   The first application by the defendant for sealing was

received nearly a year later.

     In his August 2018 motion, the defendant did not provide a

basis to seal the record of the existence of this litigation.

It does not do so now.    The same is true of the request to seal

the judicial documents.

     The defendant’s August 7 motion cites only to vague and

unspecified business concerns, arguing that the case concerns

“confidential and related business interactions” that “could be

used by corporate competitors in a detrimental manner.”     These

“[b]road, general, and conclusory [allegations] are

insufficient” to justify sealing.      Newsday, 730 F.3d at 165; see

also Bernstein, 814 F.3d at 141.

     In the August 7 motion, the defendant also asserts that

“the public is not harmed or disadvantaged” by sealing “an

internal business dispute between [private] parties.”     The


                                   7
defendant therefore claims that its concerns about

confidentiality and competition “outweigh the public’s de

minimus interest in the controversy.”    To support this claim,

the defendant cites to United States v. Amodeo, 71 F.3d 1044 (2d

Cir. 1995).   Amodeo, however, considered whether the District

Court should have sealed a Court Officer’s confidential

investigative report -- a document the Court of Appeals

described as having “only a marginal relationship to the

performance of Article III functions.”    Id. at 1052. 3   It does

not support the defendant’s motion to seal “the entire case

docket and all other documents in this case.”    Unlike in Amodeo,

the public holds a strong First Amendment interest in the

judicial documents that the defendant moves to seal.       The

presumption of access therefore prevails unless the Court can

make specific, rigorous findings that sealing the entire case is

“necessary to preserve higher values” and “narrowly tailored” to


3 Because an investigative report does not automatically trigger
First Amendment scrutiny, the Court of Appeals in Amodeo applied
the common law presumption of access to public records. Amodeo,
71 F.3d at 1048. The common law presumption is substantively
different from the protections afforded by the First Amendment.
See Newsday, 730 F.3d at 165 (“Because of these differences
between the common law right and the First Amendment right, it
is necessary to keep the two standards conceptually distinct.”);
Lugosch, 435 F.3d at 124 (“[T]he common law does not afford as
much substantive protection to the interests of the press and
the public as does the First Amendment . . . .”). Because a
strong First Amendment presumption applies in this case, the
Court does not separately analyze the weight of the presumption
under the common law standard.

                                 8
protect this interest.   Newsday, 730 F.3d at 165 (citation

omitted).   The defendant has not made this showing.

     Finally, the defendant’s August 7 motion claims that

unsealing is warranted because the parties’ stipulated to “the

sealing of the case and docket as a condition of dismissal.”

The parties cannot control by private agreement the public’s

access to judicial proceedings.    In any event, the December 13,

2017 stipulation of dismissal did not purport to seal the case

and its docket.   It stated that “all documents filed under seal

in this case are to remain under seal.”    Throughout this

litigation two affidavits have been sealed by court order.      The

Court’s endorsement of the stipulation of dismissal allowed

those two affidavits to remain under seal.

                             Conclusion

     The defendant’s January 28, 2019 motion for an indicative

ruling sealing this action is denied.


Dated:      New York, New York
            March 5, 2019

                                 ____________________________
                                          DENISE COTE
                                 United States District Judge




                                   9
